Action to recover damages for injuries sustained by plaintiff through a collision between an automobile in which he was a guest and another automobile. Judgment in so far as it dismisses the action as against defendant Schramm unanimously affirmed, with costs. In so far as it is in favor of plaintiff and against defendants Greenblatt, the judgment is reversed on the law and the facts and a new trial granted, with costs to appellant to abide the event, on the ground that the sum awarded by the jury ($400) was inadequate. Lazansky, P. J., Carswell, Davis, Adel and Taylor, JJ., concur.